Citation Nr: 0708484	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-05 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right knee 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Horrigan, Counsel


INTRODUCTION

The appellant had recognized guerrilla service from November 
1942 to July 1945 and he served in the Philippine Armed 
Forces from August 1945 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.  The Board remanded this case to the 
RO for further development in August 2006.

The Board recently granted the veteran's motion to advance 
this case on the docket in August 2006 and, accordingly, it 
is now before the Board for further appellate consideration 
at this time. 


FINDING OF FACT

A chronic right knee disability was not present in service or 
manifested for many years thereafter, and no such condition 
is otherwise related to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated 
during service, nor may the incurrence of arthritis of the 
right knee be so presumed. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. Dings 
v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in October 2001 and, later, in September 2006. The 
notice letters included the type of evidence needed to 
substantiate the claim for service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service or was made worse during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The veteran was notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf. 
He was asked to submit evidence, which would include that in 
his possession. The September 2006 notice included the 
general provision for the effective date of the claim for 
service connection, that is, the date of receipt of the 
claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. As the appellant has not identified 
additional records, pertinent to the claim, which have not 
been obtained or sought by the RO, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  It is also noted that an attempt was made by the VA 
to afford the veteran an examination to determine the 
etiology of his right knee disorder. 


Background

The veteran's service medical records contain no findings, 
complaints, or diagnosis indicative of any right knee 
disability.

During a hospitalization at a veterans' hospital in the 
Philippine Islands in February 1983, an evaluation of the 
musculoskeletal system revealed that the veteran had no 
complaints of joint pains. 

In an August 2001 statement, a private physician, P.F.E., 
M.D., indicated that he had been consulted by the veteran 
who, in pertinent part, gave a history of having knee pain 
after World War II.  In a July 2003 statement, this physician 
indicated that the veteran's right knee was getting worse 
with crepitation, effusion, and an apparently atrophied right 
quadriceps muscle. In a March 2004 statement, Dr. E. stated 
that the veteran had been a guerrilla in World War II and had 
been exposed to bad weather. On occasion the veteran had 
experienced joint pain, especially in the right knee. This 
pain was said to have persisted after the war and had gotten 
worse over the years.  At present the veteran was being 
treated for arthritis in the knee that the doctor believed 
was service related.

Pursuant to Board remand, the veteran was scheduled for a VA 
physical examination in October 2006 in order to determine 
the etiology of his claimed right knee disability.  The 
veteran failed to report for the examination, but the VA 
physician who was to conduct the evaluation reviewed the 
claims folder and observed, essentially, that the evidence 
did not demonstrate the existence of a right knee disability 
during service.


Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110, 1131. Service 
connection may be granted for disability diagnosed after 
service if the evidence indicates that it had its onset 
during service. 38 C.F.R. § 3.303(d) (2004). Degenerative 
arthritis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
subsequent to discharge from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002): 38 C.F.R. §§ 3.307, 3.309 
(2006).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).



Analysis

A review of the veteran's service medical records reveals no 
findings of any right knee disability and there is no 
evidence of such a disability until 2001, over 5 decades post 
service, when a private physician reported current treatment 
for such a disability.  While this physician later opined 
that the veteran's right knee disability had its origins in 
the service, it is apparent that this opinion was based on a 
history provided by the veteran and thus is of minimal 
probative value. See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

After a subsequent review of the veteran's actual medical 
record, a VA physician indicated, essentially, that the 
opinion of the private physician was incorrect. The Board 
again observes that the veteran failed to report to a VA 
examination, scheduled to address the question at issue. As a 
result the Board can only base its decision on the available 
evidence. 

While the veteran obviously believes that his ongoing right 
knee problem is related to service, the Board notes that 
where the issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991). Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render a cause of his disability, his 
lay statements alone cannot serve as a sufficient predicate 
upon which to base a grant of service connection for his knee 
condition. See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)). 

In the absence of objective evidence of an inservice right 
knee injury or condition or of post-service right knee 
symptomatology for so many years, it simply is not reasonable 
to conclude that arthritis of the right knee had its origins 
during the veteran's period of military service. The Board 
further finds that the evidence is not so reasonably balanced 
that there is doubt as to nay material issue. 38 U.S.C.A. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.303, 3.307, 3.309.



ORDER

Service connection for a right knee disability is denied.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


